

Exhibit 10.9
Sonus Networks, Inc.
4 Technology Park Drive
Westford, MA  01886


February 15, 2013
Mr. Jeffrey M. Snider
By electronic delivery
 


Dear Jeff:
 
In recognition of your contributions to the Company and to give you piece of
mind during this time of consolidation in our industry, this letter amends the
terms of your employment letter, dated May 29, 2009 (the “Agreement”), to
provide you with additional terms relating to your eligibility for severance.


If the Company terminates your employment without Cause or you terminate your
employment with Good Reason and, in either case, such termination occurs within
12 months after a Change in Control, Sections 11(a) and 11(b) of the Agreement
shall be replaced with the following Sections 11(a) and 11(b) and the Company
will provide you with the following severance and post-termination benefits:


a.
The Company will pay you a single lump sum equal to (i) eighteen (18) months of
your then-current base salary and (ii) your then-current target annual bonus at
150% of target, less applicable state and federal withholdings.

b.
The Company will continue to pay the Company’s share of medical, dental and
vision insurance premiums for you and your dependents for the eighteen (18)
month period following the termination of your employment; provided, that if
immediately prior to the termination of your employment you were required to
contribute towards the cost of premiums as a condition of receiving such
insurance, you may be required to continue contributing towards the cost of such
premiums under the same terms and conditions as applied to you and your
dependents immediately prior to the termination of your employment in order to
receive such continued insurance coverage.

Additionally, the parties hereto agree to clarify that all references to the
defined term “Restricted Shares” in Sections 6(c) and 11(e) of the Agreement
shall be replaced with the phrase “restricted shares”, such that all unvested
restricted shares granted to Mr. Snider will be entitled to accelerated vesting
pursuant to the terms set forth in Sections 6(c) and 11(e) of the Agreement, as
opposed to applying solely to the specific awards described in the Agreement.
This letter agreement will be considered effective the date of your acceptance
of the terms hereof. Except as modified by the terms of this letter, the terms
of the Agreement will remain in full force and effect, including, without
limitation, the second full paragraph of Section 11.  Capitalized terms not
defined in this letter have the same definitions given to them in the Agreement.
 
Very truly yours,


/s/ Raymond P. Dolan
 
 
 
 
Raymond P. Dolan
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
ACCEPTED:
 
 
 
 
 


 
 
 
 
/s/ Jeffrey M. Snider
 
2/15/2013
 
 
Jeffrey M. Snider
 
Date
 
 




--------------------------------------------------------------------------------



/s/ Raymond P. Dolan



